Citation Nr: 1628948	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO. 14-43 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for major depressive disorder (MDD), dysthymic disorder, and binge eating since February 27, 2014. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to August 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in Baltimore, Maryland. 

The Veteran is in receipt of a total disability evaluation based on individual unemployability, effective February 27, 2014. 

The Veteran testified before the undersigned Veterans Law Judge at a Central Office Board hearing in October 2015. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

After affording the Veteran the benefit of the doubt, her psychiatric disability signs and symptoms of anhedonia episodes, loss of interest, depressed mood, low energy, fatigue, poor sleep, decreased motivation, panic attacks, episodes of passive suicide ideation, and forgetfulness have resulted in occupational and social impairment with reduced reliability and productivity; however, these symptoms have not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood. 


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but not higher, for MDD, dysthymic disorder, and binge eating have been approximated since February 27, 2014. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.125, 4.130, Diagnostic Code (DC) 9433 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

The Veteran participated in the Fully Developed Claim Program (FDC). The FDC was designed to expedite the claims process. Thus, the Veteran received complete VCAA notice in conjunction with her February 2014 application for benefits. See VA Form 21-526EZ; Veterans Benefits Administration (VBA) Fast Letter 12-25, The Fully Developed Claim Program, November 8, 2012; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent record. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).


VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The June 2014 VA examiner performed an in-person examination and provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). This VA examination is adequate to decide the Veteran's claim. 

In November 2015, the Board remanded the case to ask the Veteran to identify any outstanding private treatment records, associate outstanding medical treatment records since 2005 from the VA New Jersey Health Care System, and issue a supplemental statement of the case (SSOC) if any benefit remained denied by the RO. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review. 

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10 (2015). The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7 (2015). Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2015).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Veteran's acquired psychiatric disability has been evaluated under 38 C.F.R. § 4.130 as 30 percent disabling under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairments. See 38 C.F.R § 4.130, DC 9433. She filed an application for an increased rating in February 2014; thus, the Board shall consider the evidence from a year prior to this application, i.e., February 27, 2013. 

The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id.

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DCs. See id. VA must consider all symptoms of a claimant's disorder that affect his or her occupational and social impairment. See id. at 443. If the evidence demonstrates that a claimant has symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (2015). Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id. VA must consider all of the claimant's symptoms and resulting functional impairment as shown by the evidence in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination. See id.

The Veteran's records include evaluations based on the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which includes Global Assessment Functioning (GAF) scores, and the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V), which does not use GAF scores. 

GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." DSM-IV; see Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). According to DSM-IV, a score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id. A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id. The Court has found that certain scores may demonstrate a specific level of impairment. See Richard, 8 Vet. App. at 267; see also Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although a medical professional's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, such a score is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria. See VAOPGCPREC 10-95 (March 31, 1995).
 
In an April 2013 VA psychiatry note, the Veteran complained of feeling depressed and stressed even though she married recently, her daughter was doing well in school, and she liked her job. The doctor noted that she was taking diazepam multiple times per day for her depression symptoms, which included decreased interest in activities, decreased motivation, increased desire to sleep, and decreased energy. A mental status examination showed that the Veteran was well-dressed and groomed; her cognition was grossly intact; her mood was dysphoric; her affect was full and appropriate to content; her thought form was organized and goal-oriented; her thought content was future-oriented with no psychotic content noted; her insight and judgment were fair; and, she did not endorse thoughts of harming herself or others. Very similar symptoms were noted in an August 2014 VA psychiatry note, except that her affect was constricted, she cried at times, and she had some impairment in judgment. 

During a June 2014 VA examination, the Veteran's MDD symptoms included recurrent episodes of anhedonia, loss of interest, low energy, depressed mood, fatigue, and poor sleep. The Veteran stated that she was in contact with her mother, father, and sister. She indicated that she was currently separated from her second husband. She reported that she had friends who she saw less often due to "mental exhaustion." She told the examiner that she missed two days per week of work because of migraine and depression symptoms, but she stated that her boss was supportive and offered to help to reduce stress in the workplace. She stated that she was not in therapy because she could not fit it into her schedule, but she reported that she was taking fluoxetine and diazepam medication as needed. 

The examiner determined that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform her occupational tasks, although she was generally functioning satisfactorily with normal routine behavior, self-care, and conversation. The examiner explained that the Veteran's MDD and purging disorder separately caused mild to moderate impairment. The examiner noted that her depression symptoms existed separately from her eating disorder; however, the disorders interacted to exacerbate each other. The Veteran's symptoms included depressed mood and disturbances of motivation and mood. A mental status examination showed that the Veteran was fully oriented, alert, and cooperative; well-groomed; mood was fair; affect was dysphoric; speech and thought content were within normal limits; thought processes were logical and goal-oriented; memory and attention appeared grossly intact; and, insight and judgment were fair. The Veteran denied having any current suicidal or homicidal ideation and she denied any symptoms of delusions or hallucinations. The examiner noted that the Veteran's mental disability symptoms included her eating disorder symptoms, including a preoccupation with weight and purging behavior to maintain weight. 

In June 2014, the Veteran stated that she experienced a cycle of depression, guilt, and anxiety due to her migraines and binge eating disorder. She also described her financial hardship situation and indicated that she had missed many days of work due to her service-connected disabilities. She has submitted payment stubs and calendar printouts showing that she was absent from work on many occasions in 2014. She also stated that she took "countless hours" of leave from work without pay due to her migraine and psychiatric symptoms in a September 2014 notice of disagreement. She reported that she took clonazepam, diazepam, and fluoxetine medication. 

An October 2014 VA psychiatry note showed that the Veteran complained of fleeting, passive suicidal ideation within the previous two months, but she denied any suicidal ideation during the evaluation. She asserted that her migraines caused her to miss work, which caused increased stress. She contended that the increased stress led to a worsening of her depression. The doctor noted that the Veteran was not seeking hospitalization or individual therapy for these symptoms. A mental status examination showed that the Veteran was alert and oriented to time, place, and person. She was well-groomed and her behavior was cooperative. Her speech was normal in rate and tone but her mood and affect were sullen. Her thought process was logical and goal-oriented and her thought content did not include suicidal or homicidal ideation. Her insight and judgment were fair and she did not experience any audio-visual hallucinations or delusional thinking.

In a November 2014 VA psychiatry attending note, the Veteran reported that she was seeing a therapist and she complained of anxiety. The doctor noted that the Veteran was passively negativistic during the interview. A mental status examination showed that her mood was depressed, affect was constricted, judgment was fair, insight was poor, and thoughts were organized and future-oriented but with little hope that her depression and migraines would improve. The Veteran denied having any suicidal or homicidal thoughts.

Another November 2014 VA treatment note showed that the Veteran's appearance was appropriate, her behavior was attentive, and she was alert and oriented to place, time, and person. The doctor noted that the Veteran's mood was anxious, and her speech had clear articulation and was regular in rate, rhythm, and volume. Her language was intact, thought content was not abnormal or unusual, and thought processes were organized, logical, and goal-oriented. The doctor noted that her motor activity was within normal limits, insight and judgment were fair, and fund of knowledge was average. The Veteran did not experience any perceptual disturbances. The doctor noted that her medication increased her anxiety. 

A November 2014 VA neurology note showed that the Veteran had some panic attack features and possibly obsessional, slowed thinking. A December 2014 VA psychiatry note showed nearly identical mental status examination results as were previously noted, including that the Veteran's affect was anxious; however, she also complained of forgetfulness during the evaluation. A January 2015 VA mental health outpatient note showed that her mood and affect were depressed and she complained of feeling overwhelmed and with no energy or desire to go to work; however, she did not show symptoms of suicidal or homicidal ideation, and her speech was soft and of normal rate and rhythm. A January 2015 VA psychiatry note showed that she was well-dressed and groomed; her mood was depressed and her affect was congruent with her mood; her thought processes were organized but she was indecisive; her insight was poor and judgment was impaired; she did not have any suicidal or homicidal ideation; and, she cried once during the evaluation. 

During a January 2015 hearing before a decision review officer (DRO), the Veteran testified that she did not work approximately two days per week due to her migraine or depression symptoms, which reinforced each other. She asserted that the anti-depression medication makes her drowsy and irritable. 

In a January 2015 statement, she asserted that she was seeing a psychiatrist on an almost weekly basis because she could not complete even simple tasks. She contended that her medication impaired her memory. A March 2015 statement from the Veteran's employer alleged that the Veteran had previously missed approximately one to two days of work per week; however, her absences increased to approximately four days per week in 2015. 

February 2015 and April 2015 VA psychiatry notes showed essentially normal mental status examination results, except that the Veteran's affect and mood were depressed and anxious. An April 2015 VA emergency department triage note showed that she complained of depression and anxiety, which were present for over two weeks. She reported that she was recently absent from work for two weeks and she felt guilty for missing work. 

In an April 2015 VA social work admission evaluation note, the Veteran complained of low mood, anhedonia, avolition, feelings of guilt about missing work, low self-esteem, low energy, feeling overwhelmed and indecisive, and feeling overweight; however, she did not have any suicidal or homicidal ideation. Very similar symptoms were noted in a July 2015 VA mental health discharge note. In April 2015, the Veteran asserted that she worked only two days in the previous month. She reported that she had some friends, and that she spoke with her mother on a daily basis but she reported difficulties in this relationship. A mental status examination revealed essentially normal results except that her mood was euthymic, affect was congruent with mood, judgment was impulsive, and she was very indecisive. 

A May 2015 VA psychiatry note showed that she was taking a higher dose of venlafaxine. The Veteran asserted that she was overwhelmed with stress due to financial problems, upset about her weight, and experienced panic symptoms at work. A mental status examination showed normal symptoms but her mood and affect were again depressed and anxious. Very similar symptoms were noted in another May 2015 VA psychiatry note, in which the Veteran again complained of anxiety and panic attacks. The doctor assessed her major depression symptoms as severe. An August 2015 VA psychiatry note showed that her mood was depressed, affect, was constricted, and insight was poor. Her judgement was impaired due to migraines. In another August 2015 VA psychiatry note, the Veteran again complained of panic attacks. The doctor noted that her mood was neutral, affect was anxious, insight was poor, and judgment was impaired. Very similar symptoms were noted in September 2015.

During an October 2015 Board hearing, the Veteran testified that she experienced guilt, fatigue, indecision, an episode of suicidal ideation, and panic attacks that occurred at least twice per day. She asserted that she has difficulty establishing and maintaining relationships with her family and co-workers because she isolates herself from people. 

In October 2015, November 2015, and December 2015 VA mental health outpatient notes, a VA medical professional assigned a GAF score of 50 for the Veteran's depression symptoms. The Veteran discussed her current pregnancy and her relationships with her mother, uncle, and father of the unborn child. 

After affording the Veteran the benefit of the doubt, the Board finds that the Veteran's psychiatric disability symptoms have resulted in occupational and social impairment with reduced reliability and productivity beginning February 27, 2014. VA treatment records, as well as her lay statements, show that she experienced anhedonia episodes, loss of interest, depressed mood, low energy, fatigue, poor sleep, decreased motivation, panic attacks, infrequent episodes of passive suicide ideation, and forgetfulness. She experienced panic attacks more than once per week, and she had impaired judgment and disturbances in mood and motivation during the June 2014 VA examination and various VA mental status examinations. A medical professional assigned a GAF score of 50 on several occasions, which indicates serious symptoms. These symptoms have resulted in numerous missed days of work, as well as frequent visits to medical facilities for psychiatric treatment. Accordingly, her psychiatric disability picture approximates a rating of 50 percent during the appellate period.

Although her symptoms have included disturbances in mood, her overall disability picture does not show that she has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood. Apart from the symptoms noted above, the mental status examinations showed essentially normal results. While she complained of feeling isolated, the record shows that she maintained a relationship with her daughter, friends, and parents. Even though depression had impacted her ability to work, she has been able to maintain employment in her current profession. Her migraine symptoms, which are not before the Board, also greatly contributed to her absences from work and are separately evaluated. 

The benefit-of-the-doubt rule applies and the Veteran's MDD, dysthymic disorder, and binge eating symptoms warrant a disability rating of 50 percent, but not higher, since February 27, 2014. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


Extraschedular Considerations

The Board has considered whether the evaluation of the Veteran's psychiatric disability should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's disability and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's symptoms mainly resulted in anhedonia, loss of interest, depressed mood, low energy, fatigue, poor sleep, decreased motivation, panic attacks, episodes of passive suicide ideation, and forgetfulness. She does not report any symptoms that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by the assigned schedular rating. See 38 C.F.R. § 4.130, DC 9433; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

The Veteran also has other service-connected disabilities. However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria to rate her psychiatric disability. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

The Board has considered whether entitlement to any Special Monthly Compensation (SMC) benefits is warranted for the Veteran's disability picture; however, it determines that entitlements to any additional SMCs are not warranted for this case. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

The Board has also considered whether to address the issue of a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2015); see also Rice v. Shinseki, 22 Vet. App. 447, 453 and 455 (2009). The record shows that the Veteran was granted a TDIU in February 2014, the date she filed a claim for this benefit. Thus, discussion of entitlement to a TDIU is moot for this claim and Rice is not applicable. 



ORDER

A disability rating of 50 percent, but not higher, for MDD, dysthymic disorder, and binge eating since February 27, 2013 is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


